IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-224-CR
AND
NO. 3-91-225-CR


VAN HENSON, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0911804 & 0911806, HONORABLE BOB PERKINS, JUDGE PRESIDING
 



PER CURIAM
	The district court found appellant guilty of aggravated kidnapping and aggravated
robbery.  Tex. Penal Code Ann. §§ 20.04 (West 1989, § 29.03 (West Supp. 1992).  The court
assessed punishment in each cause at imprisonment for forty-five years.
	On April 2, 1992, appellant's court-appointed attorney filed a brief in which he
concludes that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.
	After his attorney's brief was filed, appellant contacted the Clerk of this Court and
indicated his desire to file a pro se brief.  This Court granted appellant three extensions of time
to file a pro se brief: to May 6, to July 17, and to September 17, 1992.  On September 21,
appellant was notified that he should file a pro se brief or request a further extension of time no
later than October 1, 1992.  Appellant has not responded to this notice and no pro se brief has
been filed.
	We have carefully reviewed the records and counsel's brief and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the records that might
arguably support the appeals.
	The judgments of conviction are affirmed.

[Before Chief Justice Carroll, Justices Jones and Kidd]
Affirmed on Both Causes
Filed:  October 14, 1992
[Do Not Publish]